DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2022 has been entered.

This office action is responsive to the amendment filed on 7/13/2022. As directed by the amendment: claims 1, 15, and 26 have been amended, claims 3, 5, 19, 21, 23-24, 28-30, 33-44, and 47 have been cancelled and no new claims have been added.  Thus, claims 1-2, 4, 6-18, 20, 22, 25-27, 31-32, 45-46 are presently pending in this application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4, 6, 11, 12, 15, 17, 22, 32, 46 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (US 20120238835 A1) in view of Mutharasan et al. (US 20080034840 A1), Tyrrell et al. (US 6216022 B1), and Werner et al. (US 20090296223 A1).   

    PNG
    media_image1.png
    797
    715
    media_image1.png
    Greyscale

Annotated Figures 1A and 1B of Hyde

Regarding Claim 1, Hyde discloses systems, devices, methods, and compositions for providing real-time monitoring of cerebrospinal fluid, and teaches a system ("an implantable system 100", ¶ 57), comprising: 
a fluidic device 102 (¶ 57-58) adapted to be positioned under a skin of a patient ("an implantable system...completely implantable", ¶ 57; note that since it is an implantable device once it is implanted within a body portion, then one skill in the art would appreciate that the device could be adapted to be positioned under a skin of such body portion), the fluidic device comprising:
a first channel 104a including a first inlet (portion of 104a meeting 108, see annotated Fig. 1B above) and a first outlet (portion of 104a meeting 104) (¶ 62; fig. annotated 1A, annotated 1B, 2); 
a second channel 104c including a second inlet (portion of 104c meeting 104b) and a second outlet (portion of 104c meeting 108) (¶ 62; fig. annotated 1A, annotated 1B, 2), wherein the second inlet (portion of 104c meeting 104b) of the second channel 104c is in fluid communication with the first outlet (portion of 104a meeting 104) of the first channel 104a (¶ 62; fig. annotated 1A, annotated 1B, 2); and 
a sensor 206 (“fluid flow sensors” and/or “functionalized cantilevers”, fig.2, ¶ 92, 101) positioned between the first outlet (portion of 104a meeting 104) and the second inlet (portion of 104c meeting 104b) (¶ 92; fig. annotated 1A, annotated 1B, 2),
the sensor 206 includes one or more biocompatible reflective surfaces ("sensor components 204 configured to detect...reflection", ¶ 90; "the one or more sensors 206 include …a reflective metal layer", ¶ 100; “the implantable device 102 includes one or more biocompatible materials”, ¶ 59; 204 is integrated into 100 (and 102) which is an implantable system and therefore the reflective surface is biocompatible because it is implanted under the skin of the patient).
Hyde fails to teach that the sensor is configured to deflect in response to a flow between the first channel and the second channel; and an optical system adapted to be positioned under the skin of the patient, wherein the optical system is configured to focus light from a light source adapted to be positioned above the skin of the patient into the sensor, and wherein the one or more biocompatible reflective surfaces of the sensor are configured to deflect light from the sensor to an imaging device positioned above the skin of the patient. 
Mutharasan teaches piezoelectric millimeter-sized cantilever sensors being used in fluid media (see abstract), the sensor is configured to deflect in response to a flow between the first channel and the second channel (“bending stress” and “bending modulus”, see ¶ 48, 52). 
Tyrrell discloses a method and apparatus for making an optical measurement through a tissue such as skin, and teaches an optical system 150 ("implantable optical system", fig.10, col.7, ll.22-31) adapted to be positioned under the skin of the patient ("an implantable optical system intended to be placed under a tissue such as the skin of a person", col.1, ll.49-59), wherein the optical system 150 ("implantable optical system", fig.10, col.7, ll.22-31) is configured to focus light from a light source (“"light" is intended broadly to encompass visible, ultraviolet and infrared light.", col.10, ll.3-6) adapted to be positioned above the skin of the patient (external optical system 130 directs light through entry window 152 into implantable optical system, see fig.10). Tyrrell fails to teach that the optical system includes a focusing lens. Werner teaches a focusing lens (¶ 64). 
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Hyde such that the sensor would be configured to deflect in response to a flow between the first channel and the second channel as taught by Mutharasan, for the purpose of directing stress to a portion of the piezoelectric layer having a low bending modulus allowing for exploitation of the associated shift in resonance frequency to detect extremely small changes in mass of the sensor (Mutharasan ¶ 48), and additionally to modify the system of Hyde to incorporate an optical system adapted to be positioned under the skin of the patient, such that the optical system would be configured to focus light from a light source adapted to be positioned above the skin of the patient into the sensor, and wherein the one or more biocompatible reflective surfaces of the sensor would be configured to deflect light from the sensor to an imaging device adapted to be positioned above the skin of the patient, as taught by Tyrrell, for the purpose to eliminating adverse effects of the skin on the optical measurement by implanting the optical measuring system (col.1, ll.25-30), and wherein the optical system of Tyrrell would include a focusing lens, as taught by Werner, such that said focusing lens would be configured to focus light from a light source adapted to be positioned above the skin of the patient into the sensor, for the purpose to create an image that can be detected adequately by the sensor. 

Regarding Claim 2, Hyde teaches that the sensor 206 includes a cantilever (¶ 101).

Regarding Claim 4, Hyde fails to teach a longitudinal axis of the first outlet is substantially perpendicular to a longitudinal axis of the sensor, and wherein a flow at the first inlet of the first channel is substantially perpendicular to a flow across the sensor. Mutharasan teaches a longitudinal axis of the first outlet 56 is substantially perpendicular to a longitudinal axis of the sensor 12 (‘PEMC sensor’, ¶ 56-57; fig.8), and wherein a flow at the first inlet 58 (‘inlet aperture’, fig.8, ¶ 56-57) of the first channel is substantially perpendicular to a flow across the sensor 12 (“the sensing surface(s) of the non-piezoelectric layer 16 is shown positioned perpendicular to the sample flow direction in the reservoir portion 48, directly between flow inlet aperture 58 and flow outlet aperture 56”, ¶ 56-57). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Hyde such that a longitudinal axis of the first outlet is substantially perpendicular to a longitudinal axis of the sensor, and wherein a flow at the first inlet of the first channel is substantially perpendicular to a flow across the sensor, as taught by Mutharasan, for the purpose of allowing a significant spacing below and around the non-piezoelectric layer for fluid flow past the sensing surface of the non-piezoelectric layer (¶ 56-57).

Regarding Claim 6, Hyde fails to teach one or more biocompatible reflective surfaces include gold and Titanium. Mutharasan teaches wherein the one or more biocompatible reflective surfaces include gold and Titanium (¶ 49 and 51).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hyde such that the one or more biocompatible reflective surfaces include a metal selected from gold or Titanium as taught by Mutharasan, for the purpose of providing a suitable and safe material for preventing toxic or immunological response when exposed to the body or bodily fluids.

Regarding Claim 11, Hyde teaches wherein the first channel 104a is positioned in a first compartment (inserted in passageway 108), wherein the second channel 104c is positioned in a second compartment (inserted in passageway 108), wherein the first compartment 104a and the second compartment 104c are coupled to one another such that the sensor 206 is positioned between the first outlet (portion meeting 104) of the first channel 104c and the second inlet (portion meeting 104b) of the second channel 104c (fig.1). 

Regarding Claim 12, Hyde teaches wherein the first compartment 104a and the second compartment 104c are removably coupled to one another (fig. annotated 1A, annotated 1B; ¶ 92).

Regarding Claim 15,  Hyde teaches the system further comprises: a light source (“light sensors (e.g., visible, infrared…)”, ¶ 93) directed at the sensor 206 (light scattering detectors in ¶ 96); and an imaging device 202 (biomarker detection circuit monitoring imaging probes, ¶ 76) adapted to be positioned adjacent to the light source (visible or infrared, ¶ 93), wherein the imaging device 202 (biomarker detection circuit monitoring imaging probes, ¶ 76) is configured to measure a light intensity of light reflected off of the sensor 206 (light scattering detectors in ¶ 96).
Hyde/Mutharasan fail to teach that the light source is adapted to be positioned above the skin of the patient. Tyrrell teaches a light source (" "light" is intended broadly to encompass visible, ultraviolet and infrared light.", col.10, ll.3-6) adapted to be positioned above the skin of the patient (external optical system 130 directs light through entry window 152 into implantable optical system, see fig.10). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Hyde such that the light source is adapted to be positioned above the skin of the patient as taught by Suzuki, for the purpose of illuminating the area of interest on the patient’s body.

Regarding Claim 17, Hyde in view of Mutharasan as modified disclose the claimed invention substantially as claimed, as set forth above for claim 2. Hyde teaches the sensor 206 having cantilever (¶ 101), but fails to teach wherein the cantilever of the sensor includes a piezoresistor. Mutharasan teaches that the cantilever of the sensor includes a piezoelectric portion (‘P’, or 14) (Abstract; [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hyde to have the cantilever of the sensor include a piezoelectric portion, as taught by Mutharasan, for the purpose of having the capability of detecting small changes in mass due to material accumulating on a detection surface of the sensor ([0035]).

Regarding Claim 22, as best understood, Hyde teaches the cantilever (¶ 101), but fails to teach wherein the cantilever has a thickness between about 20 nanometers and about 20 micrometers. Mutharasan teaches the cantilever has a thickness between about 0.1 mm to about 4.0 mm ([0035]). However, Mutharasan does not explicitly disclose the thickness between about 20 nanometers and about 20 micrometers.
Hyde discloses the claimed invention except for the cantilever has a thickness between about 20 nanometers and about 20 micrometers. Mutharasan sets forth that the thickness of the cantilever is a result effective variable, wherein the thinner the cantilever layer is, the more it tends to concentrate stress toward the thinner portion (¶ 52).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the cantilever have a thickness between about 20 nanometers and about 20 micrometers, for the purpose of concentrating the stress inflected on the sensor towards the thinner portion of the cantilever to detect extremely small changes in mass of the sensor (¶ 52),  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 32, Hyde teaches a method comprising: positioning the fluidic device of claim 1 in a cerebral ventricle of a subject (¶ 63); and detecting, via a deflection (or refraction) in the sensor 206 (embodied as a refractive index sensor), a flow rate of a liquid between the first channel 104a and the second channel 104c (¶ 101). 

Regarding Claim 46, Hyde teaches a non-transitory computer readable medium having stored thereon instructions (¶ 5, 10), that when executed by one or more processors (¶ 5, 10), cause a system to perform operations comprising the steps of claim 32 (¶ 5, 10).

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde in view of Mutharasan, Tyrrell, Werner, and further in view of Thomas et al. (US 20100228179 A1).

Regarding Claim 18, Hyde/Mutharasan/Tyrrell/Werner fail to disclose that the first channel has a length between about 1 mm and about 20 mm and that the second channel has a length between about 1 mm and about 20 mm. Thomas discloses an improved shunt system for draining CSF, and teaches that the first channel has a length, l, between about 1 mm and about 20 mm (Table 1) and that the second channel has a length, l, between about 1 mm and about 20 mm. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Hyde/Mutharasan/Tyrrell/Werner to have the first channel and the second channel have a length, l, between about 1 mm and about 20 mm as taught by Thomas, for the purpose of allowing the passage of a fluid (¶ 28) through the channels. 

Regarding Claim 20, Hyde/Mutharasan/Tyrrell/Werner fail to disclose that the first channel has a diameter between about 0.1 mm and about 3 mm and that the second channel has a diameter between about 0.1 mm and about 3 mm. Thomas teaches that the first channel has a diameter, D, between about 0.1 mm and about 3 mm, (Table 1) and that the second channel has a diameter, D, between about 0.1 mm and about 3 mm.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Hyde/Mutharasan/Tyrrell/Werner to have the first channel and the second channel have a diameter, D, between about 0.1 mm and about 3 mm as taught by Thomas, for the purpose of allowing the passage of a fluid (¶ 28) through the channels.   

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde in view of Mutharasan, Tyrrell, Werner, and further in view of Luttich (US 20040082900 A1).

Regarding Claims 9 and 10, Hyde teaches a first inlet (portion of 104a meeting 108) and a second outlet (portion of 104c meeting 108), but fails to teach a first nozzle and a second nozzle. Luttich discloses a cerebral spinal fluid (CSF) shunt, and teaches a first nozzle 12 (fig.1; ¶ 29, 30, 35) and a second nozzle 16 (fig.1; ¶ 30, 32, 35).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined references to have the first inlet comprise a first nozzle and the second outlet comprises a second nozzle as taught by Luttich, for the purpose of providing suitable means for controlling the flow rate of cerebral spinal fluid from the cerebral ventricular cavity into the device and subsequently out of the device.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde in view of Mutharasan, Tyrell, Werner, and further in view of Seaver et al. (US 20120232461 A1).

Regarding Claim 25, Hyde/Mutharasan fail to teach that the optical system is aligned to the sensor by an optical system holder. Tyrrell teaches the optical system 150 ("implantable optical system", fig.10, col.7, ll.22-31). Seaver teaches that the optical system is aligned to the sensor by an optical system holder 213 (foundation base, adjustable member) (¶ 50, 51). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of the combined references to have the optical system, as taught by Tyrrell, aligned to the sensor by an optical system holder as taught by Seaver, for the purpose of maintaining the holder in a position to provide a positive stop to keep the holder from further downward movement beyond a position for valve closing (¶ 51). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde in view of Mutharasan, Tyrrell, Werner, and further in view of Suman et al. (US 20050072421 A1).

Regarding Claim 13, the combined references fail to teach wherein a top surface of the second compartment includes an opening positioned above the sensor. Suman discloses a system, method and apparatus for providing positive confirmation of inhaled drug delivery by light or radiation attenuation at point-of-use. Suman teaches the fluidic device wherein a top surface of the second compartment (Sample Collection Tube) includes an opening (light source) positioned above the sensor (optical detector) (fig.3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of the combined references to have a top surface of the second compartment including an opening positioned above the sensor as taught by Suman, for the purpose of transmitting light along a path intersecting a path of something emitted from an apparatus, and where the sensor receives the light from the light source (¶ 12).

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde in view of Mutharasan, Tyrrell, Werner, and further in view of Leevan et al. (US 5520632 A).

Regarding Claim 14, the combined references fail to teach wherein the first compartment and the second compartment are transparent. Leveen teaches a device for the transfer of body fluids which accumulate in the peritoneum cavity into the vascular system. wherein the first compartment and the second compartment are transparent (col.5, ll.40-44).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of the combined references to have the first compartment and the second compartment be transparent as taught by Leveen, for the purpose of having good optical clarity and so that a medical practitioner can see the device during operation (col.5, ll.40-47). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde in view of Mutharasan, Tyrrell, Werner, and further in view of Boyden et al. (US 20110275912 A1). 

Regarding Claim 16, Hyde teaches the light source (visible or infrared, ¶ 93), but the combined references fail to teach that the light source comprises an infrared light emitting diode. Boyden discloses systems, devices, methods, and compositions for providing an actively controllable implant configured to, for example, monitor, treat, or prevent microbial growth or adherence to the implant, and teaches that the light source comprises an infrared light emitting diode (¶ 207). Additionally, Hyde in view of Mutharasan teaches the imaging device 202 (biomarker detection circuit monitoring imaging probes, ¶ 76), but fails to teach that the imaging device comprises a charged coupled device (CCD) camera. Boyden teaches that the imaging device comprises a charged coupled device (CCD) camera (¶ 121, 123).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined references to have the light source comprising an infrared light emitting diode as taught by Boyden, for the purpose of illuminating the sensor to have resonance occur at a specific angle of incident light (¶ 114), and to modify Hyde/Mutharasan/Tyrrell to have the imaging device comprising a charged coupled device (CCD) camera as taught by Boyden, for the purpose of exhibiting altered optical, e.g., fluorescence, properties in response to binding a microorganism (¶ 123). 

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde in view of Mutharasan, Tyrrell, Werner, and further in view of Enzmann et al. (US 20150216684 A1). 

Regarding Claim 45, Hyde teaches a non-transitory computer readable medium having stored thereon instructions (“biotelemetry device…monitoring method”, ¶ 5, 10), that are executed by one or more processors (“processor”, ¶ 105), but the combined references fail to teach one or more processors that cause an additive manufacturing machine to create one or more components of the fluidic device of claim 1. Enzmann discloses a coaxial stent system, and teaches one or more processors that cause an additive manufacturing machine (3D printer) to create one or more components of the fluidic device of claim 1 (¶ 40).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined references to have one or more processors that cause an additive manufacturing machine to create one or more components of the system as taught by Enzmann, for the purpose of creating 3D models of an individual patient that can be used to manufacture specific stent configurations (¶ 40). 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde in view of Mutharasan, Tyrrell, Werner, and further in view of Schulte et al. (US 4560375 A) and Thomas et al. (US 20100228179 A1).

Regarding Claim 7, Hyde teaches the first outlet (portion of 104a meeting 104), the sensor 206 (¶ 69), and second inlet (portion of 104c meeting 104b). Mutharasan teaches the cantilever (¶48). The combined references fail to teach a first layer of elastic biocompatible material positioned between the first outlet and the sensor and a second layer of elastic biocompatible material positioned between the second inlet and the sensor. Schulte discloses a surgically implantable flow control valve. Schulte teaches a layer of elastic biocompatible material 42 (resilient non-metallic membrane), that could be used in a first and a second layer (fig.2) and Schulte teaches the first layer 16 (inlet tube) includes a first opening 12 (inlet connector) and the second layer 18 (outlet tube) includes a second opening 14 (outlet connector). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined references to have a first layer of elastic biocompatible material positioned between the first outlet and the sensor wherein the first layer includes a first opening adjacent to the cantilever; and a second layer of elastic biocompatible material positioned between the second inlet and the sensor wherein the second layer includes a second opening adjacent to the cantilever as taught by Schulte, for the purpose of biasing to close communication from the inlet chamber to the outlet chamber, and also to open to permit flow when the pressure in the inlet chamber exceeds the pressure in the outlet chamber by a predetermined amount (col.4, ll.37-56).

Regarding Claim 8, the combined references fail to teach that the first layer of elastic biocompatible material and/or the second layer of elastic biocompatible material comprises polypropylene. Thomas teaches that the first layer of elastic biocompatible material and/or the second layer of elastic biocompatible material comprises polypropylene (¶ 55, 62). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined references to have the first layer of elastic biocompatible material and/or the second layer of elastic biocompatible material comprise polypropylene as taught by Thomas, for the purpose of utilizing polypropylene’s high tensile strength and low density to withstand heavy loads of pressure. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde in view of Mutharasan, Tyrrell, Werner, and further in view of Daraio et al. (US 20130220729 A1), Marshall et al. (US 5835279 A) and Allcock (US 4817108 A).

Regarding Claim 31, the combined references fail to teach wherein the optical system comprises a prism mirror, an aperture, a hollow metal tube, and the focusing lens, wherein the prism mirror is configured to deflect the light from the light source into the aperture, wherein the aperture is configured to focus the light into the hollow metal tube, wherein the hollow metal tube is configured to direct the light into the focusing lens, and wherein the focusing lens is configured to focus the light into the sensor. Tyrrell teaches the optical system 150 ("implantable optical system", fig.10, col.7, ll.22-31), and Daraio teaches a prism mirror (¶28, 29). Marshall discloses an optical system, and teaches an aperture (col.2, ll.47-57). Allcock discloses a gas discharge structure, and teaches a hollow metal tube (col.2, ll.59-68), and Werner already teaches a focusing lens (¶ 64). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined references to combine the teachings of Daraio, Marshall, Allcock and Werner to have the optical system collectively comprises a prism mirror, an aperture, a hollow metal tube, and a focusing lens, wherein the prism mirror is configured to deflect the light from the light source into the aperture, wherein the aperture is configured to focus the light into the hollow metal tube, wherein the hollow metal tube is configured to direct the light into the focusing lens, and wherein the focusing lens is configured to focus the light into the sensor, for the purpose of deflecting light off of the optical system into the sensor, which includes a cantilever, to create an image that can be detected adequately by the sensor.

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde in view of Mutharasan, Tyrrell, Werner and further in view of Daraio, Anderson et al. (WO 2015200712 A1) and LaFarge (US 8694079 B1).

Regarding Claim 26, Hyde teaches the sensor 206 ("sensor", fig.2, ¶ 92). Hyde/Mutharasan fail to teach that the system comprises a prism mirror, a ball lens, an optical fiber, and the focusing lens, wherein the ball lens is positioned between the optical fiber and the prism mirror; the focusing lens is positioned between the optical fiber and the sensor; the prism mirror is configured to deflect the light from the light source into the ball lens, wherein the ball lens is configured to focus the light into the optical fiber, wherein the optical fiber is configured to direct the light into the focusing lens, and wherein the focusing lens is configured to focus the light into the sensor. Tyrrell teaches the optical system 150 ("implantable optical system", fig.10, col.7, ll.22-31), Daraio teaches a prism mirror (¶28, 29), Anderson teaches a ball lens (¶ 29), LaFarge teaches an optical fiber (col.4, ll.13-37, 47-58), and Werner teaches the focusing lens (¶ 64). 
 Hyde/Mutharasan/Tyrrell/Daraio/Anderson/LaFarge/Werner discloses the claimed invention except for the ball lens is positioned between the optical fiber and the prism mirror and the focusing lens is positioned between the optical fiber and the sensor. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the ball lens positioned between the optical fiber and the prism mirror and the focusing lens positioned between the optical fiber and the sensor, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). MPEP(VI)(C).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hyde/Mutharasan to combine the teachings of Tyrrell in view of Daraio in view of Anderson in view of LaFarge in view of Werner to have the optical system comprise a prism mirror, a ball lens, an optical fiber, and the focusing lens, wherein the ball lens is positioned between the optical fiber and the prism mirror; the focusing lens is positioned between the optical fiber and the sensor; the prism mirror is configured to deflect the light from the light source into the ball lens, wherein the ball lens is configured to focus the light into the optical fiber, wherein the optical fiber is configured to direct the light into the focusing lens, and wherein the focusing lens is configured to focus the light into the sensor, for the purpose of deflecting light off of the optical system into the sensor, which includes a cantilever, to create an image that can be detected adequately by the sensor. 

Regarding Claim 27, Hyde/Mutharasan/Tyrrell fail to teach wherein the prism mirror has a dimension of about 1mm by 1mm to 5mm by 5mm, and/or wherein the ball lens has a diameter of about 1mm to 5mm, and/or wherein the optical fiber has a diameter of about 0.5mm to 3mm, and/or wherein the focusing lens has a diameter of about 2mm to 6mm. 
Daraio discloses a tensegrity apparatus, and teaches wherein the prism mirror has a dimension of about 14cm by 14cm to 1.58mm by 1.58mm (¶28, 29). However, Daraio does not explicitly disclose the dimensions of about 1mm by 1mm to 5mm by 5mm.Anderson discloses a system (i.e. needle guidance system), that has an optical beam shaping element positioned at a distal end of a fiber optic device. Anderson teaches and/or wherein the ball lens has a diameter of greater than 2 mm (¶ 29). 
LaFarge discloses systems and methods that generally involve measuring a prostate or other object. LaFarge teaches and/or wherein the optical fiber has a diameter of greater than 0.7 mm (col.4, ll.13-37, 47-58). 
Werner discloses methods and apparatus for modification of electromagnetic waves. Werner teaches the focusing lens (¶ 64). However, Werner does not explicitly disclose a diameter of about 2mm to 6mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dimensions of Daraio from about 1mm by 1mm to 5mm by 5mm to about 14cm by 14cm to 1.58mm by 1.58mm as applicant appears to have placed no criticality on the claimed range (see pg.4, ll.33 indicating the dimension “may” be within the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hyde/Mutharasan to have the ball lens have a diameter of about 1mm to 5mm as taught by Anderson, for the purpose of effectively focusing the excitation beam onto a small area of interest to collect back-scattered light into collection fibers (¶ 29).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hyde/Mutharasan to have the optical fiber have a diameter of about 0.5mm to 3mm as taught by LaFarge, for the purpose of transmitting light between the two ends of the optic fiber. 
Hyde/Mutharasan, and further in view of Daraio/Anderson/LaFarge/Werner discloses the claimed invention except for the focusing lens has a diameter of about 2mm to 6mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the focusing lens have a diameter of about 2mm to 6mm, for the purpose of modifying the wavefront curvature of the light to suit the needs of the device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Response to Arguments
Applicant's arguments filed 7/13/2022 have been fully considered but they are not persuasive for the following reasons:

Applicant’s argument with respect to claim 1 has been considered but is moot in view of the new ground of rejection with additional interpretations and/or teaching from other embodiments of prior art of record as fully discussed above.

On pages 15-16 of the Applicant’s remarks, the Applicant amended claim 1, and argued that claims 2, 4, 6-18, 20, 22-28, 31-32, and 45-46 depend from claim 1 and so at least similarly distinguish over the asserted combination of references. 


However, the Examiner respectfully disagrees, and asserts that the amended claim 1 can be overcome in light of the previously mentioned prior art, Hyde, Mutharasan, Suzuki, Thomas, Daraio, Anderson, LaFarge, and Werner, as discussed above. Additionally, since claims 2, 4, 6-18, 20, 22-28, 31-32, and 45-46 depend from claim 1, they are similarly rejected as claim 1.

On pages 12-14 of the Applicant’s remarks, the Applicant argues that for claim 1, 
Applicant submits that the Hyde, Mutharasan, and Tyrrell references do not teach or suggest at least “an optical system adapted to be positioned under the skin of the patient, wherein the optical system includes a focusing lens configured to focus light from a light source adapted to be positioned above the skin of the patient into the sensor, and wherein the one or more biocompatible reflective surfaces of the sensor are configured to deflect light from the sensor to an imaging device adapted to be positioned above the skin of the patient,” as recited in amended claim 1.
As such, Tyrrell teaches that the sensor 18 is positioned above the skin of the patient, and only the optical system is positioned under the skin of the patient. In contrast, amended claim 1 recites that both the fluidic device (including the sensor) and the optical system are adapted to be positioned under the skin of the patient.
Tyrrell fails to teach or suggest a "focusing lens configured to focus light from a light source adapted to be positioned above the skin of the patient into the sensor," as recited in amended claim 1.
The Office Action in the present case asserted that it would have been obvious to modify Hyde/Mutharasan/Tyrrell with Werner to add a focusing lens to the system. However, claim 1 recites that each of the components of the fluidic device as well as the components of the optical system are positioned under the skin of the patient. Such an arrangement is not taught by the Werner reference. There would be no reason to look to the Werner reference other than impermissible hindsight construction.

However, the Examiner respectfully disagrees. It is noted in the rejection of claim 1 under 35 U.S.C 103 as discussed above that:
See pages 5-6 of the current office action starting with the paragraph that begins on page 5 with “Hyde fails to teach that the sensor is configured to deflect in response to a flow between the first channel and the second channel…” and ends on page 6 with “…wherein the optical system includes a focusing lens, as taught by Werner, for the purpose to create an image that can be detected adequately by the sensor.”
Hyde already teaches a fluidic device 102 including sensor 206 (¶ 57-58) adapted to be positioned under a skin of a patient ("an implantable system...completely implantable", ¶ 57; note that since it is an implantable device once it is implanted within a body portion, then one skill in the art would appreciate that the device could be adapted to be positioned under a skin of such body portion). And Tyrrell teaches an optical system 150 ("implantable optical system", fig.10, col.7, ll.22-31) adapted to be positioned under the skin of the patient ("an implantable optical system intended to be placed under a tissue such as the skin of a person", col.1, ll.49-59).
The optical system of Tyrrell would include a focusing lens, as taught by Werner, such that said focusing lens would be configured to focus light from a light source adapted to be positioned above the skin of the patient into the sensor, for the purpose to create an image that can be detected adequately by the sensor.
See Examiner response to argument in (c), above. 

Applicant’s arguments with respect to claims 1-2, 4, 6-18, 20, 22, 25-27, 31-32, 45-46 have been considered but are moot in view of the new ground of rejection as fully discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose tel31ephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL O'CONNELL/Examiner, Art Unit 3781       
                                                                                                                                                                                                 /QUANG D THANH/Primary Examiner, Art Unit 3785